DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant submitted a Pre-Appeal Brief Conference Request on 15/850,562 and prosecution has been re-opened.  The previous rejection is withdrawn and a new rejection of claims 1-21 is made below in a second Non-Final Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-13, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (US 2013/0056520) in view of Sakamoto et al (US 8,876,698), hereinafter Sakamoto.

Regarding claim 1, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
A plurality of staple cartridges (Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surgical stapler (Para. 0062); 
An end effector (Fig. 2, item 120) defining an end effector axis (Fig. 2, end effector 120 has an axis), wherein said end effector comprises: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface along said end effector axis during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
A staple firing system (Fig. 3, items 171, 180) configured to deploy staples from a staple cartridge of said plurality of staple cartridges positioned in said end effector during a staple firing stroke (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting stroke (Para. 0065-0066).
Swensgard is silent about a motorized propulsion system attached to said shaft, wherein said motorized propulsion system comprises a propulsion member configured to extend transversely to said end effector axis, and wherein said motorized propulsion system is configured to move said end effector relative to the tissue along a staple firing path from a first firing location to a second firing location during a propulsion stroke.
However, Sakamoto teaches a motorized propulsion system (Fig. 13, item 15, 14) attached to said shaft (Fig. 11, item 12), wherein said motorized propulsion system comprises a propulsion member (Fig. 11, item 15) configured to extend transversely to said end effector axis (Fig. 11, propulsion member 15 extends transversely to end effector 30 axis as propulsion member 15 moves out of lateral hole 10) (Col. 12, line 46-Col. 13, line 10), and wherein said motorized propulsion system is configured to engage the tissue (Col. 12, line 46-Col. 13, line 10) to move said end effector (Col. 12, line 46-Col. 13, line 10, end effector 30 moves forward in respond to propulsion system 15 engaging the tissue) relative to the tissue along a firing path from a first location to a second location during a propulsion stroke (Col. 12, line 46-Col. 13, line 10).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Sakamoto to modify the surgical stapler of Swensgard to include the motorized propulsion system of Sakamoto.  A person of ordinary skill in the art would have been motivated to make such change in order to facilitate a procedure when resecting all layers of tissue (Sakamoto, Col. 2, lines 10-15).

Regarding claim 2, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 3, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 4, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 5, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 6, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 7, Swensgard discloses the surgical stapler wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 11, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 12, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 13, Swensard discloses the surgical stapler wherein at least one of said anvil closing system (Fig. 3, item 173) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 19, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said anvil closing system (Fig. 3, item 173) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 20, Swensgard discloses the surgical stapler further comprising a cartridge advancing system (Fig. 3, item 174) configured to advance another said staple cartridge of said plurality of staple cartridges into said end effector after the staples of said staple cartridge positioned in said end effector have been deployed (Para. 0074-0075).

Regarding claim 21, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
A plurality of staple clusters (Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surqical stapler (Para. 0062); 
An end effector (Fig. 2, item 120) defining an end effector axis (Fig. 2, end effector 120 has an axis), wherein said end effector comprises: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface along said end effector axis during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
A staple firing system (Fig. 3, items 171, 180) configured to deploy a staple cluster of said plurality of staple clusters positioned in said end effector during a staple firing motion (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting motion (Para. 0065-0066).
Swensgard is silent about a motorized propulsion system attached to said shaft, wherein said motorized propulsion system comprises a propulsion member configured to extend transversely to said end effector axis, and wherein said motorized propulsion system is configured to move said end effector relative to the tissue along a staple firing path from a first firing location to a second firing location during a propulsion stroke.
However, Sakamoto teaches a motorized propulsion system (Fig. 13, item 15, 14) attached to said shaft (Fig. 11, item 12), wherein said motorized propulsion system comprises a propulsion member (Fig. 11, item 15) configured to extend transversely to said end effector axis (Fig. 11, propulsion member 15 extends transversely to end effector 30 axis as propulsion member 15 moves out of lateral hole 10) (Col. 12, line 46-Col. 13, line 10), and wherein said motorized propulsion system is configured to engage the tissue (Col. 12, line 46-Col. 13, line 10) to move said end effector (Col. 12, line 46-Col. 13, line 10, end effector 30 moves forward in respond to propulsion system 15 engaging the tissue) relative to the tissue along a firing path from a first location to a second location during a propulsion stroke (Col. 12, line 46-Col. 13, line 10).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Sakamoto to modify the surgical stapler of Swensgard to include the motorized propulsion system of Sakamoto.  A person of ordinary skill in the art would have been motivated to make such change in order to facilitate a procedure when resecting all layers of tissue (Sakamoto, Col. 2, lines 10-15).

Regarding claim 22, Swensgard teaches the surgical stapler wherein said staple firing system is configured to repeatably eject a batch of staples (Fig. 3, item 130) from said staple cartridge.

Regarding claim 23, Swensgard teaches the surgical stapler wherein said staple cartridge comprises a number of staples (Fig. 3, item 130) and wherein said batch of staples (Fig. 3, item 130) is less than said number of staples (Fig. 3).

Regarding claim 24, Swensgard teaches the surgical stapler wherein said anvil is translatable toward said tissue compression surface along said end effector axis during the closing stroke (Para. 0073).

Claims 8-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard in view of Sakamoto further in view of Forgione et al (US 10,675,102), hereinafter Forgione.

Regarding claim 8, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a synchronizing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Regarding claim 9, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the sequencing mechanism.
However, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a sequencing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Regarding claim 10, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said staple firing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 14, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a synchronizing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Regarding claim 15, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a sequencing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Regarding claim 16, Swensgard discloses the surgical wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said anvil closing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 17, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a synchronizing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Regarding claim 18, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard in view of Sakamoto is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard, Sakamoto, and Forgione to modify the surgical stapler of Swensgard in view of Sakamoto to couple a sequencing mechanism to the propulsion system, as taught by Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to perform the procedure using a robot, therefore increasing efficiency and reliability of the procedure.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731